DETAILED ACTION
Disposition of Claims
Claims 1, 3-8, 10-15, and 17-19 were pending.  Claims 2, 9, and 16 remain cancelled.  Amendments to claims 1, 3, 8, 10, and 15 are acknowledged and entered.  Claims 1, 3-8, 10-15, and 17-19 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2019/0249157 A1, Published 08/15/2019.  Amendments to the specification filed 10/13/2020 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.


Response to Arguments
Applicant's arguments filed 02/25/2022 regarding the previous Office action dated 10/07/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejection withdrawn.)  The rejection of Claim(s) 1, 3-8, 10-15, and 17-19 under 35 U.S.C. 102(a)(1) as being anticipated by Maeder et. al. (WO2015153789A1, Pub. 10/08/2015; CITED BY APPLICANT; hereafter “Maeder”) is withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1, 3-8, 10-15, and 17-19 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Friedland et. al. (US20180251770A1, Priority 10/30/2015; hereafter “Friedland”) as evidenced by Cullen et. al. (WO2015126927A2, Pub. 08/27/2015, Priority 02/18/2014; hereafter “Cullen”), is withdrawn in light of the amendments to the claims.


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.

(Rejection withdrawn.)  The rejection of Claims 1, 3-15, and 17-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of  U.S. Pat. No. 11,001,844 as evidenced by Cullen (supra), is withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The provisional rejection of Claims 1, 3-8, 10-15, and 17-19 on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 and 16-33 of copending Application No. 17/234,145 (reference application) in view of Cullen (supra; NB: this is a CON of the ‘844 patent rejected supra), is withdrawn in light of the amendments to the claims.





Conclusion
Claims 1, 3-8, 10-15, and 17-19 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648